Citation Nr: 0935034	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-16 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1970 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and October 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

In May 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development. 

In its May 2007 remand, the Board referred a claim for a 
disability rating greater than 10 percent for right knee 
patellofemoral syndrome to the RO for adjudication.  To date, 
however, the RO has not adjudicated this claim.  Accordingly, 
this claim is referred to the RO again.

Unfortunately, for the reasons explained below, this appeal 
is REMANDED again to the RO/AMC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he incurred his current glaucoma 
during active service.  

As the Board noted in its May 2007 remand, service connection 
is in effect for sarcoidosis with swollen parotid glands and 
iritis.  The Board also noted that a VA examiner was unable 
to provide an opinion in August 2004 as to whether the 
Veteran's glaucoma was related to his service-connected 
sarcoidosis with swollen parotid glands and iritis without 
resorting to speculation.  

In its May 2007 remand, the Board directed that the RO/AMC 
schedule the Veteran for a VA examination which addressed the 
contended causal relationship between glaucoma and active 
service.  

In May 2009, a VA examination was conducted.  The examiner 
concluded that the veteran's glaucoma was not caused by his 
service-connected sarcoidosis.  Unfortunately, the examiner 
did not state whether the sarcoidosis aggravated his 
glaucoma.  The Board is partly at fault in not requesting 
this opinion at the time of its May 2007 remand.  Thus, 
unfortunately, the case must be remanded.  If an examination 
is unnecessary, the RO may contact the May 2009 examining 
physician to provide an addendum to his earlier report.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA physician who conducted 
the May 2009 VA eye examination, if 
available, and ask him to provide an 
addendum to the VA eye examination report 
dated on May 6, 2009.  The claims file 
should be provided to this examiner for 
review.  As requested in the Board's March 
2007 remand, this examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
glaucoma was worsened by his service-
connected sarcoidosis with swollen parotid 
glands and iritis.

2.  If, and only if, the VA examiner who 
conducted the May 6, 2009, examination is 
not available, then schedule the Veteran 
for appropriate examination to determine 
the nature and etiology of his glaucoma.  
The claims file should be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the Veteran's glaucoma 
was worsened by his service-connected 
sarcoidosis with swollen parotid glands 
and iritis.

3.  Thereafter, readjudicate the claim of 
service connection for glaucoma.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

